DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close contact” in claim 16 is a relative term which renders the claim indefinite. The term “close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any details concerning what is considered “close contact”. Therefore, 
.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2, 4-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Terai US 6494696.
 	In Fig 3, Shimizu discloses:
 	1.  A motor-operated compressor, comprising: a compression unit including a compression chamber formed by a plurality of scrolls engaged with each other (scrolls 20, 30 form a compression unit with a compression chamber between the scrolls); a rotation shaft 13 having one end coupled to one of the plurality of scrolls (coupled to scroll 30); a rotor 42 coupled with another end of the rotation shaft; a stator 41 provided at an outer circumferential surface of the rotor and separated from the rotor by a predetermined gap (see e.g. Fig 3); a casing (10, 110, 120), including: a motor chamber, the stator being inserted into the motor chamber and dividing the motor chamber (chamber inside 10 in which motor 40 is located and surrounding motor 40) into a first space  (space inside 10 in which motor 40 is located and surrounding motor 40 starting at the middle of the stator and extending rightward including the 
 	Shimizu does disclose the communication passage portion 81, 82 is formed along the axial direction an end of the rotation shaft but does not disclose an oil supply passage provided on the rotation shaft to guide oil to bearing portions supporting the rotation shaft, wherein the oil supply passage is formed along the axial direction at one end of the rotation shaft, and wherein the communication passage portion is formed along the axial direction at the other end of the rotation shaft so as to be separated from the oil supply passage.
 	  Terai discloses an oil supply passage 12 provided on the rotation shaft 6 to guide oil to bearing portions 8 supporting the rotation shaft, wherein the oil supply passage is formed along the axial direction at one end of the rotation shaft (see Fig 1), and wherein a communication passage portion 11 is formed along the axial direction at the other end of the rotation shaft so as to be separated from the oil supply passage (see Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a second oil supply passage 12 as taught by Terai as a 
 	Shimizu as modified above discloses (references are made to Shimizu unless specifically noted otherwise):
 	2.  The compressor of claim 1, wherein the communication passage portion comprises: a first communication hole 81 formed within the rotation shaft in an axial direction, one end of the first communication hole being open to communicate with the first space (right end of 81), and the other end of the first communication hole being closed in the middle of the rotation shaft (see annotated Fig 3 herein); and at least one second communication hole 82 extending between an inner circumferential surface of the first communication hole and an outer circumferential surface of the rotation shaft 13. 

    PNG
    media_image1.png
    620
    842
    media_image1.png
    Greyscale

 	4.  The compressor of claim 2, wherein an inner diameter of the first communication hole is larger than or equal to an inner diameter of the oil supply passage (see Fig 3 of Shimizu wherein the first communication passage occupies a large portion of the shaft and Fig 1 of Terai wherein the first communication passage 11 is larger in diameter that the oil supply passage 12). 
  	5.  The compressor of claim 2, wherein the second communication hole is formed 
at a position radially overlapping a coil located in the second space (see Fig 3 of Shimizu), and wherein one end of the second communication hole 82 is opened to communicate with the first communication hole (see Fig 3), and the other end of the second communication hole 82 is opened to communicate with the second space (see Fig 3).  

 	9.  The compressor of claim 1, wherein the casing (10, 110, 120) includes a communication groove formed on an inner circumferential surface of the casing, the communication groove fluidly communicating the first space and the second space (see circumferential communication groove in annotated Fig 3 herein which is a circumferential groove extending circumferentially around the stator 41 on the inner circumferential surface of casing 10, 110, 120 wherein this groove communicates the left and right halves of the space surrounding the motor as in annotated Fig 3 herein). 
 	10.  The compressor of claim 9, wherein the communication groove is connected to the suction guide passage (See Fig 3 wherein suction guide passage in 14 from 63 to 64 is connected to both 63 and 64. 63 and 64 are both fluidly connected to the communication groove e.g. at 130 as illustrated by the fluid level in Fig 3 wherein 111 connects 63 to 130 as in “Accordingly, lubricating oil 130 settled at the bottom of first suction chamber section 63 flows to second suction chamber section 64 through inclined passage 111 to lubricate rotation preventing mechanism 34 and a contact portion between fixed and orbiting scrolls 20, 30.” at col 4 line 66 to col 5 line 3.).

    PNG
    media_image2.png
    670
    803
    media_image2.png
    Greyscale


	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Terai US 6494696 in further view of Hori US 20060257272.
 	Regarding claim 8, Shimizu discloses wherein an outer diameter of the stator core 41 is the same as an inner diameter of the casing (10, 110, 120) in contact with an outer circumferential surface of the stator core (see annotated Fig 3 below wherein the outer diameter of the stator core 41 is the same as the inner diameter of the casing [10, 110, 120] in contact with an outer circumferential surface of the stator core at the points S).

 	Hori discloses: 
 	Claim 8: wherein the stator comprises a stator core 35 having a plurality of teeth 35b positioned on an inner circumferential surface thereof along a circumferential direction (see e.g. Fig 3).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize gaps between the coils as taught by Hori in the stator of Shimizu to gain the benefit of adding passages to the interior of the electric motor to cool the interior coils of the electric motor wherein in 0085 Hori discloses “refrigerant gas cools the electric motor (24) while flowing through the gaps (39a, 39b)”.


    PNG
    media_image3.png
    756
    843
    media_image3.png
    Greyscale




	Claims 11, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Iritani US 20030143090 in further view of Bae US 20180135612.
In Fig 3, Shimizu discloses:  11.  A motor-operated compressor, comprising: a main housing 10 including a motor chamber (chamber inside 10 in which motor 40 is located and surrounding motor 40) communicating with an inlet port 85; a driving motor 40 including: a stator 41 coupled to an inner space of the main housing (inside 10);  and a rotor 42 rotatably disposed in the stator, so as to divide the inner space of the main housing into a first space  (space at right end of motor 40 in combination with space at the end of 85 and space there between as shown in annotated Fig 3 herein) including the inlet port (85) and a second space not including the inlet port (space at left end of motor 40 as shown in annotated Fig 3 herein);  a rotation shaft 13 coupled to the rotor of the driving motor;  a first scroll 30 eccentrically coupled to the rotation shaft to perform an orbiting motion;  a second scroll 20 coupled to the main housing and engaged with the first scroll to form a compression chamber;  a rear housing (see annotated Fig 3 herein) coupled to the second scroll to form a discharge chamber 50 together with the second scroll; and a suction communication passage (81, 82) formed in the rotation shaft so as to fluidly communicating the first space and the second space of the main housing, the suction communication passage being formed within an outer diameter of the stator (see Fig 3), wherein the suction communication passage is formed in the axial direction (see Fig 3). 
  	Shimizu does not disclose an inverter housing coupled to the main housing.
 	Iritani discloses an inverter housing 131 having an inverter therein coupled to the main housing 121.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an inverter and associated housing as taught by Iritani in 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a second oil supply passage 12 as taught by Terai as a separate passage to the communication passage 81 in the system of Shimizu to gain the benefit of supplying oil to the bearing 14 of Shimizu.
 	Shimizu does not disclose the inlet port is formed in the radial direction.
 	Bae discloses the inlet port 104 is formed in the radial direction.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize inlet port formed in the radial direction as taught by Bae  in the system of Shimizu to gain the benefit of routing the suction to a desired radial location.
 	Shimizu as modified above discloses (references are made to Shimizu unless specifically noted otherwise):
 	13.  The compressor of claim 11, wherein the suction communication passage 
comprises a second communication passage formed by a gap between an inner 
circumferential surface of the stator and an outer circumferential surface of 
the rotor (see gap between 41 and 42 in Fig 3). 
  	14.  The compressor of claim 11, wherein the suction communication passage 
comprises a communication passage portion in the rotation shaft (81, 82), the 
communication passage portion fluidly communicating the first space and the 
second space (see Fig 3).
.

    PNG
    media_image2.png
    670
    803
    media_image2.png
    Greyscale

	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Iritani US 20030143090 in further view of Bae US 20180135612 in further view of Hori US 20060257272.
	Regarding claim 12, Shimizu does not disclose any details of the stator of windings and therefore does not disclose the details of claim 12. 
 	Hori discloses: 
 	Claim 12: wherein the stator comprises a stator core 35 having a plurality of teeth 35b positioned on an inner circumferential surface thereof (see e.g. Fig 3), and a plurality of coils 36 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize gaps between the coils as taught by Hori in the stator of Shimizu as modified above to gain the benefit of adding passages to the interior of the electric motor to cool the interior coils of the electric motor wherein in 0085 Hori discloses “refrigerant gas cools the electric motor (24) while flowing through the gaps (39a, 39b)”.


Claim(s) 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Terai US 6494696 in further view of Bae US 20180135612.
  	Shimizu discloses:
 	 17.  A motor-operated compressor (see Fig 3), comprising: a casing 10, including a motor chamber (chamber inside 10 in which motor 40 is located and surrounding motor 40); a stator 41 connected to the motor chamber, the stator dividing the motor chamber into a first space (space inside 10 in which motor 40 is located and surrounding motor 40 starting at the middle of the stator and extending rightward including the space at the right end of motor 40 in combination with space at the end of 85 and space there between as shown in annotated Fig 3 herein) and a second space (space inside 10 in which motor 40 is located and surrounding motor 40 starting at the middle of the stator and extending leftward including the space at the left end of motor 40 as shown in annotated Fig 3 herein); a rotor 42 positioned within the stator 
 	Shimizu does disclose the communication passage portion 81, 82 is formed along the axial direction an end of the rotation shaft but does not disclose an oil supply passage provided on the rotation shaft to guide oil to bearing portions supporting the rotation shaft, wherein the oil supply passage is formed along the axial direction at one end of the rotation shaft, and wherein the communication passage portion is formed along the axial direction at the other end of the rotation shaft so as to be separated from the oil supply passage.
 	  Terai discloses an oil supply passage 12 provided on the rotation shaft 6 to guide oil to bearing portions 8 supporting the rotation shaft, wherein the oil supply passage is formed along the axial direction at one end of the rotation shaft (see Fig 1), and wherein a communication passage portion 11 is formed along the axial direction at the other end of the rotation shaft so as to be separated from the oil supply passage (see Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a second oil supply passage 12 as taught by Terai as a separate passage to the communication passage 81 in the system of Shimizu to gain the benefit of supplying oil to the bearing 14 of Shimizu.
 	Shimizu does not disclose the inlet port is formed in the radial direction.
 	Bae discloses the inlet port 104 is formed in the radial direction.

 	Shimizu as modified above discloses (references are made to Shimizu unless specifically noted otherwise):
  	19.  The compressor of claim 17, wherein the communication passage includes: a first communication passage 81 portion extending axially within the rotation shaft 13 from the first space toward the second space; and a second communication passage 82 portion extending radially inward from an outer surface of the rotation shaft and connecting with the first communication passage portion (see Fig 3). 
 	
 	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Terai US 6494696 in further view of Bae US 20180135612 in further view of Hori US 20060257272.
 	Regarding claim 18, Shimizu discloses and a second suction communication passage defined by the gap between the rotor 42 and the stator 41 (see Fig 3). 
 	Shimizu does not disclose any details of the stator of windings and therefore does not disclose the details of claim 8 or the remaining details of claim 18. 
 	Hori discloses: 
 	Claim 18: further including a plurality of teeth 35b protruding radially inward from an inner circumferential surface of the stator 35, coils 36 being wound on the teeth, wherein, the 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize gaps between the coils as taught by Hori in the stator of Shimizu to gain the benefit of adding passages to the interior of the electric motor to cool the interior coils of the electric motor wherein in 0085 Hori discloses “refrigerant gas cools the electric motor (24) while flowing through the gaps (39a, 39b)”.

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu US 4936756 in view of Terai US 6494696 in further view of Bae US 20180135612 in further view of Iritani US 20030143090.
 	Regarding claim 20, Shimizu discloses a compressor housing (see rear housing in annotated Fig 3 herein) coupled to the casing on an end of the casing 10 opposite to the inlet port 85. 
 	Shimizu does not disclose an inverter housing coupled to the casing adjacent the inlet port.
 	Iritani discloses an inverter housing 131 coupled to the casing 121 adjacent the inlet port 123 (see e.g. Fig 11A wherein applicant has the inverter on the end of the housing and the inlet port on the side of the housing in the elected embodiment which applicant apparently considers adjacent. Therefore, because Iritani has the inverter on the side and the inlet port on the end, this configuration would also be considered adjacent.).  
.


Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New references, Terai US 6494696 and Bae US 20180135612, are now being used to teach the limitations which applicant argues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746